Citation Nr: 1636420	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09 45 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for eczema.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1966 to June 1970.  The Veteran also has additional service in the Air Force Reserves and the Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was subsequently transferred to Houston, Texas, which currently has jurisdiction.

In August 2015, the Board remanded the claim to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  In June 2016, the Veteran testified at a Travel Board hearing before the undersigned VLJ.  A transcript of that hearing is of record.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.

2.  The Veteran's eczema of the bilateral hands is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for tinnitus have been met.  	 	 38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Eczema of the bilateral hands was not incurred in or aggravated by service. 	 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015). 

The Veteran was mailed appropriate VCAA notice in February 2008 and June 2008, prior to the initial April 2009 rating decision.  The letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also explained how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Additionally, a January 2009 letter explained alternate information that the Veteran could submit in lieu of his service treatment records to support his claim. 

In April 2009, the Veteran was mailed a notice which informed him of the unavailability of his service treatment records and military personnel records.  The letter described the efforts VA made to obtain the records and informed the Veteran that if he did not provide relevant documents in his possession, then a decision would be made based on the evidence of record.  Thereafter, the claim was readjudicated in a statement of the case (SOC) issued in November 2009.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim.  Id.  VA's duty to notify has been satisfied.

VA's duty to assist has also been satisfied.  Available post-service treatment records were obtained, and in March 2010, the Veteran was afforded VA examinations to determine the etiology of his hearing and skin disabilities.  The skin examiner discussed the Veteran's medical history, described his skin disability in detail, and supported the conclusion with analysis based on objective testing and observations.  The examiner provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to the tinnitus and skin issues.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds the March 2010 audiological examination inadequate; however, as the Board's decision to grant the Veteran's claim of entitlement to service connection for tinnitus is fully favorable, the Veteran is not prejudiced by the Board's adjudication of this issue.  

Finally, the Veteran testified at a Travel Board hearing in June 2016.  The hearing was adequate as the VLJ who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 	 § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim. General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

Merits of the Service Connection Claims

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110; 38 C.F.R. 	 § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 	 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 	 38 U.S.C.A. § 1101.  Tinnitus and eczema are not listed; therefore 38 C.F.R. 	 § 3.303 (b) is not applicable.

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313  (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Tinnitus

The Veteran contends he has tinnitus that is related to his military service, specifically his in-service exposure to loud engine and aircraft noise while doing maintenance on aircraft.

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disability with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's DD-214 shows that his military occupational specialty (MOS) was a radar repairman.  The Veteran reported that he was exposed to loud aircraft engine noise.  See the June 2016 hearing transcript.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  The Veteran's reported noise exposure in service is conceded.

At his March 2010 VA examination, the Veteran reported difficulty understanding in crowds and with television dialogue.  The examiner stated that the onset and etiology were unknown.  However, at his June 2016 Board hearing, the Veteran stated that he has experienced symptoms of tinnitus since active duty service.  The Veteran reported that he first experienced ringing in his ears in approximately 1969.  See the June 2016 hearing transcript.  

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  The Board finds the Veteran credible.

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the Veteran's competent and credible statements that tinnitus began during service and has existed since that time.  The Board acknowledges that the record includes a negative nexus opinion from the March 2010 VA examiner, which was based on the insufficiency of information available to render an opinion on tinnitus without resorting to speculation.  The Board finds that this opinion is inadequate because the examiner did not provide a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Affording the Veteran the benefit of the doubt, the Board finds the evidence at least in equipoise as to whether the Veteran's tinnitus is related to service.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Therefore, service connection for tinnitus is granted.  38 U.S.C.A. § 5107 (b).

Eczema

The evidence shows that the Veteran was diagnosed with dyshidrotic eczema in the mid 1980's.  See the reserve STRs.  An October 1988 VA examination noted that the Veteran had "peeling skin for past 3-4 years."  Id.  Therefore, the Veteran has a current disability and the first element of service connection is met.

As noted, the Veteran's STRs are unavailable.  However, his September 1984 reserve enlistment examination notes that his skin was normal, with the exception of a "1-inch well healed scar in right 3rd finger." See the September 1984 reserve STR.

At his March 2010 VA examination, the Veteran reported that his eczema started in the 1960's and has been intermittent since that time.  The examiner diagnosed the Veteran with dyshidrotic eczema and opined that it was not related to service.  The examiner reasoned that because the record lacks evidence of an in-service diagnosis or diagnosis within one year, the eczema was not caused by service.  The VA medical opinion is persuasive and warrants being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based is opinion following a review of the claims folder as well as a complete physical examination.  There is no pertinent opinion to the contrary.

There is no competent medical evidence relating the Veteran's eczema to service.  In this regard, there is no medical opinion relating the Veteran's post service diagnosis of eczema to service.  The Veteran stated that although he has been seen by dermatologists, they could not determine the cause of his eczema.  See the June 2016 hearing transcript.  Furthermore, as noted above, the September 1984 reserve STR indicates that the Veteran's bilateral hands were normal.  The Board considered the October 1988 VA treatment record, which notes the Veteran's "peeling skin for the past 3-4 years."  However, the evidence does not indicate an injury or event in service, nor does the Veteran identity one.  Therefore, the second element of service connection is not met. 

While the Veteran is competent to describe his symptoms and treatment for his eczema of his bilateral hands, and the observable conditions, accords his statements that the eczema is related to service little probative value as he is not competent to opine on such medical questions.  Consequently, the Board finds that the Veteran's contentions are outweighed by the competent and probative VA examiner's findings.  In this regard, the Board considered the evidence of record in light of the missing STRs.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   The claim for service connection of service connection for eczema of the bilateral hands must be denied.


ORDER

Service connection for tinnitus is granted.

Service connection for eczema of the bilateral hands is denied.


REMAND

Remand is required to afford the Veteran with an adequate VA audiological examination and to obtain a medical opinion which adequately addresses the relationship, if any, between the Veteran's current bilateral hearing loss and service.  

The March 2010 VA audiological examination is inadequate.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or aggravated by noise exposure during service.  In support of his opinion, the examiner noted the normal hearing noted on the Veteran's reserve enlistment examination.  The examiner opined that because the Veteran's hearing acuity was within normal limits for over 10 years post service, it is less likely as not that his current hearing loss is related to his military noise exposure.  The examiner's opinion was limited to assessment of the Veteran's reserve audiology records for the most part, and did not consider the Veteran's lay testimony concerning his hearing loss.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

In light of the remand, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA audiological examination by an audiologist to determine the nature and etiology of any currently present hearing loss.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Because he is competent as a layman to report having experienced some loss of hearing, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of any manifestation during his military service or as a result of his military service in determining whether any current bilateral hearing loss may have originated in service.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present hearing loss as to whether:

It is at least as likely as not (50 percent or greater probability) that it is etiologically related to noise exposure sustained in active service?  The examiner should note that service-connection is now in effect for tinnitus.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible, such as clarifying whether the examiner is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

3.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  Then, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


